DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 71 is objected to because of the following informalities:  “boding” in line 3 appear to be a typographical error. For the purpose of examination, “boding” is assumed to be “body.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation “rigidly” and "rigidly" is a relative term. It is unclear what constitutes a rigidly connected element is since such relative value or comparisons or frame of reference are unknown in the claims. For the purpose of examination, a container that has a shape and capable of maintaining that shape is considered to be “rigidly.” Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 35, 49-51, 54, 56-57, 69, and 71 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pinelli (US 2007/0210093).

35: Pinelli teaches a lid for use with a drinking container containing a liquid and operable by a hand of a user (lid shown in Figure 15, capable of use with a drinking container, shown in Figure 13, operable when button 610 is pressed), comprising: 
a lid body couplable to the drinking container and having a drink aperture (body 665, with aperture 676, couplable to 512); 
a trigger assembly (trigger assembly 520, which controls fluid communication via movement of 610) controlling fluid flow through the drink aperture, the trigger assembly having a button member movable inward by the user to actuate opening of the drink aperture (button member 610, which actuate 806, and turns 800/802 to permit opening of the drink aperture); and 
a lever (lever comprising 800 and 802, and 694, exterior portion proximate 610, in Figure 16) rotatably coupled to the lid body and having an exterior lever portion exterior to the lid body, in a first lever position (first lever position of 800/802 in Figure 18) the lever exterior portion is in engagement with the button member and is inwardly moveable therefrom to apply an inward force on the button member to move the button member sufficient to actuate opening of the drink aperture (800/802 with button member 610 applies inward force on 802, clockwise direction inward to the container, to actuate the opening of the drink aperture 676 and vent aperture 682, Figure 18).

49: Pinelli teaches the claimed invention as discussed above for Claim 35 and Pinelli further teaches the lid body has a downwardly opening hollow interior body region (hollow interior body within 665) and a stopper (stopper 710 and 726, Figure 16) at least partially positioned within the hollow interior body region (within the hollow interior region, Figure 16), the stopper having a stopper base portion (stopper base portion at 710) and a stopper sealing portion extending upward from the stopper base portion (stopper sealing portion at 726, upwardly of 710), the stopper being movably coupled to the lid body and configured for upward displacement into a closed position (closed position in Figure 16) whereat the stopper closes the drink aperture, and downward displacement into an opened position (open position in Figure 18) whereat the stopper opens the drink aperture.

50: Pinelli teaches the claimed invention as discussed above for Claim 49 and Pinelli further teaches the stopper sealing portion has an upper end portion with a seal (top surface of 726 is capable of forming a seal) positioned to close the drink aperture when the stopper is in the closed position (closed position in Figure 16) and to open the drink aperture when the stopper is in the opened position (open position in Figure 18).

51: Pinelli teaches the claimed invention as discussed above for Claim 49 and Pinelli further teaches the stopper sealing portion and the stopper base portion are movable together as a unit between the stopper closed and opened positions (both the sealing portion and the base portion are movable together, see Figures 16-18).

54: Pinelli teaches the claimed invention as discussed above for Claim 49 and Pinelli further teaches the stopper base portion at least partially blocks the flow of fluid through the hollow interior body region of the lid body (the stopper base portion partially provides an obstruction for flow through the hollow interior body, see Figure 18).

56: Pinelli teaches the claimed invention as discussed above for Claim 35 and Pinelli further teaches a stopper (stopper 710 and 726, Figure 16) movably coupled to the lid body and configured for upward displacement into a closed position (closed position in Figure 16, where the stopper moves up to plug the drink aperture) whereat the stopper closes the drink aperture, and downward displacement into an opened position (see open position in Figure 18, where the stopper moves downwardly away from the drink aperture) whereat the stopper opens the drink aperture, the stopper having a stopper base portion (stopper base portion at 710) and a stopper sealing portion (stopper sealing portion at 726, upwardly of 710) extending upward from the stopper base portion, the stopper sealing portion having an upper end portion with a seal positioned to close the drink aperture (stopper sealing portion at 726, upwardly of 710) when the stopper is in the closed position (closed position in Figure 16) and to open the drink aperture when the stopper is in the opened position (open position in Figure 18).

57: Pinelli teaches the claimed invention as discussed above for Claim 56 and Pinelli further teaches that the stopper base and stopper sealing portion are rigidly connected together and move as a unit (both the sealing portion and the base portion are movable together, see Figures 16-18).

69: Pinelli teaches a lid for use with a drinking container containing a liquid and operable by a hand of a user (lid shown in Figure 16-18, for use with an unclaimed drinking container), comprising: 
a lid body (body 665, with aperture 676, couplable to 512) couplable to the drinking container and having a drink aperture (drink aperture at 676) and a vent aperture (vent aperture at 682); 
a trigger assembly controlling fluid flow through the drink aperture and vent aperture (trigger assembly 520, which controls fluid communication via movement of 610, which controls the drink and vent apertures 676 and 682), the trigger assembly having a button member movable inward by the user to actuate opening of the drink aperture and opening of the vent aperture (button member 610, which actuate 806, and turns 800/802 to permit opening of the drink aperture and 692 moves to open the vent aperture); and 
a lever rotatably coupled to the lid body and having an exterior lever portion exterior to the lid body (lever comprising 800 and 802, and 694, exterior portion proximate 610, in Figure 16), in a first lever position (first lever position of 800/802 in Figure 18) the lever exterior portion is in engagement with the button member and is inwardly moveable therefrom to apply an inward force on the button member to move the button member sufficient to actuate opening of the drink aperture and the vent aperture (800/802 with button member 610 applies inward force on 802, clockwise direction inward to the container, to actuate the opening of the drink aperture 676 and vent aperture 682, Figure 18).

71: Pinelli teaches a drinking container (container shown in Figure 13, capable of use by a user) for use by a user, comprising: a drinking container body (body 512 Figure 13) having a container cavity (cavity within 516, Figure 16) with an open upper end (open at the top of cavity 516), the container boding having a generally longitudinal axis (longitudinal axis through the container from top to bottom of Figure 13); 
a removable drinking container body lid (removable drinking lid shown in Figure 15) covering the upper end of the container cavity (see the lid coupled to the upper end of the body in Figure 16 below), the lid having a drink aperture (drink aperture at 676) and a vent aperture (vent aperture at 682); 
a trigger assembly controlling fluid communication between the container cavity and the drink aperture and vent aperture (trigger assembly 520, which controls fluid communication via movement of 610, which controls the drink and vent apertures 676 and 682), the trigger assembly having a button member (button member 610, which actuate 806, and turns 800/802 to permit opening of the drink aperture and 692 moves to open the vent aperture ) movable by the user in a direction transverse to the container body longitudinal axis to actuate opening of the drink aperture (in a direction inward and to the left of Figure 16, which is in a transverse/perpendicular direction to the longitudinal axis) to allow fluid communication between the container cavity and the drink aperture and to actuate opening of the vent aperture to allow fluid communication between the container cavity and the vent aperture (actuating 610 in Figure 18 where 683 engages first entrance 739 to allow fluid communication between the cavity and the vent aperture 685); and 
a lever rotatably coupled to the lid and having an exterior lever portion exterior of the lid (lever comprising 800 and 802, and 694, exterior portion proximate 610, in Figure 16), in a first lever position (first lever position of 800/802 in Figure 18 ) the lever exterior portion is in engagement with the button member and is inwardly moveable therefrom to apply an inward force on the button member to move the button member sufficient to actuate opening of the drink aperture and the vent aperture (800/802 with button member 610 applies inward force on 802, clockwise direction inward to the container, to actuate the opening of the drink aperture 676 and vent aperture 682, Figure 18).


    PNG
    media_image1.png
    866
    627
    media_image1.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,364,110, claims 1-20 of U.S. Patent No. 8,978,923, and claims 1-17 of U.S. Patent No. 10,351,313. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to a lid with a main body, a stopper capable of displacement between an open (downward) position and closed position (upward) position, an actuating member or trigger assembly and a lever rotatable coupled to the main body.

Allowable Subject Matter
Claims 36-48, 52-53, 55, 58-68, 70, and 72 would be allowable if and when the outstanding Double Patenting rejection(s) is/are addressed above to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735